                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )
                                              )          No. 4:18-CR-00188-DGK-1
DONZELL A. JONES,                             )
                                              )
       Defendant.                             )

                         ORDER DENYING MOTION TO DISMISS

       Pending before the Court is Defendant Donzell A. Jones’s pro se motion to dismiss (Doc.

171), U.S. Magistrate Judge John T. Maughmer’s Report and Recommendation (Doc. 189), and

Defendant’s objections (Doc. 194).    After carefully reviewing the Magistrate’s report and

conducting an independent review of the record and applicable law, see L.R. 74.1(b), the Court

ADOPTS the Report and Recommendation and DENIES Defendant’s motion to dismiss.

       IT IS SO ORDERED.

Date: May 6, 2020                                 /s/ Greg Kays
                                                  GREG KAYS, JUDGE
                                                  UNITED STATES DISTRICT COURT




        Case 4:18-cr-00188-DGK Document 208 Filed 05/06/20 Page 1 of 1
